Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 12/13/2021, 3/4/2022, 6/9/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of patent 11,216,507, claims 1-20 or patent 10,740,390, claims 1-20 of patent 10,579,671, claims 1-20 or patent 10,311,100, claims 1-18 of patent 9,959,343.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of cited patent anticipate the claims on instant application.  Claims of patents 11,216,507, 10,740,390, 10,579,671, 10,311,100 recited in the aspect of the client side but still not patentable distinct from the instant application.  The claims patent 9,959,343 anticipates the claims of the instant application (see Independent Claims Comparison Table below).

Instant Application 17/537,147
Patent 11,216,507
Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files and has a first duration; transmitting, by the server device, the first playlist to the client device; receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device.
Claim 1:

A method comprising: determining, by a client device, an estimated duration to reach a destination, wherein the client device is involved in playing out of a current audio file of a first playlist, wherein the first playlist contains references to a first plurality of audio files, and wherein playout of the first plurality of audio files has a first duration; transmitting, by the client device and to a server device, an indication of the estimated duration; receiving, by the client device and from the server device, a second playlist containing references to a second plurality of audio files, wherein playout of the second plurality of audio files has a second duration that is: less than the first duration and within a threshold duration of the estimated duration; and causing, by the client device, an audio player to stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files.


Instant Application 17/537,147
Patent 10,740,390
Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files and has a first duration; transmitting, by the server device, the first playlist to the client device; receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device.
Claim 1:
A method comprising: receiving, by a client device, a message specifying that a timer has been activated with a target duration, wherein the client device is playing out a current audio file of a first playlist, wherein the first playlist contains references to a first plurality of audio files, and wherein playout of the first plurality of audio files has a first duration; transmitting, by the client device and to a server device, an indication that the timer has been activated with the target duration; receiving, by the client device and from the server device, a second playlist containing references to a second plurality of audio files, wherein playout of the second plurality of audio files has a second duration that is: less than the first duration and within a threshold duration of the target duration; and causing, by the client device, an audio player to, after playout of the current audio file completes, stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files.


Instant Application 17/537,147
Patent 10,579,671
Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files and has a first duration; transmitting, by the server device, the first playlist to the client device; receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device.
Claim 1:

A method comprising: receiving, by a client device, an instruction specifying that a timer has been activated with a target duration, wherein the client device is playing out a current audio file of a first plurality of audio files, wherein the first plurality of audio files has a first specified order, and wherein playout of the first plurality of audio files has a first duration; transmitting, by the client device and to a server device, an indication that the timer has been activated with the target duration; receiving, by the client device and from the server device, a second playlist containing references to a second plurality of audio files in a second specified order, wherein playout of the second plurality of audio files has a second duration that is: less than the first duration and within a threshold duration of the target duration; and causing, by the client device, an audio player to, after playout of the current audio file completes, stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files in the second specified order.



Instant Application 17/537,147
Patent 10,311,100

Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files and has a first duration; transmitting, by the server device, the first playlist to the client device; receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device.

Claim 1:

A method comprising: receiving, by a client device, a first playlist, wherein the first playlist was sent by a server device over a wide area network, wherein the first playlist includes references to a first plurality of audio files in a first specified order, wherein playout of the first plurality of audio files has a first duration; in response to receiving the first playlist, causing, by the client device, an audio player application executing on the client device to retrieve and play out at least some of the first plurality of audio files in the first specified order; while the client device is playing out a current audio file of the first plurality of audio files, receiving, by the client device, an instruction specifying that a sleep timer has been activated with a target duration; in response to receiving the instruction, transmitting, by the client device to the server device, an indication that the sleep timer has been activated with the target duration; receiving, by the client device, a second playlist from the server device, wherein the second playlist includes references to a second plurality of audio files in a second specified order, wherein playout of the second plurality of audio files has a second duration that is: less than the first duration and within a threshold duration of the target duration; and in response to receiving the second playlist, causing, by the client device, the audio player application to, after playout of the current audio file completes, stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files in the second specified order.




Instant Application 17/537,147
Patent 9,959,343

Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files and has a first duration; transmitting, by the server device, the first playlist to the client device; receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device.

Claim 1:

A method comprising: generating, by a server device, a first playlist for a client device, wherein the first playlist includes references to a first plurality of audio files in a first specified order, wherein playout of the first plurality of audio files has a first duration, wherein the client device and the server device are in communication with one another by way of a wide-area network, and wherein the client device includes an audio player application; transmitting, by the server device over the wide area network, the first playlist to the client device, wherein reception of the first playlist at the client device causes the audio player application to retrieve and play out at least some of the first plurality of audio files in the first specified order; while the client device is playing out a current audio file of the first plurality of audio files, receiving, by the server device, an instruction from the client device, wherein the instruction specifies that the client device has activated a sleep timer with a target duration; in response to receiving the instruction, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files in a second specified order, wherein playout of the second plurality of audio files has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device over the wide area network, the second playlist to the client device, wherein reception of the second playlist at the client device causes the audio player application to, after playout of the current audio file completes, stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files in the second specified order.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,11,20.
	For example it failed to teach receiving, by the server device, a target duration from the client device; in response to receiving the target duration, generating, by the server device, a second playlist, wherein the second playlist includes references to a second plurality of audio files and has a second duration that is: less than the first duration and within a threshold duration of the target duration; and transmitting, by the server device, the first playlist to the client device, which clearly support by the specification on pages 30-46.  This feature in light of other features of the independent claims 1,11,20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Redmond et al (us 2018/0160195) discloses techniques are disclosed for seamless media content switching during fixed-duration breaks. A user can request that a first media content item played by a client device during a fixed-length break be skipped. A server can determine an amount of time remaining in the break, determine an updated playlist of one or more media content items that together at least partially but not completely consume the entire amount of remaining time, and provide the updated playlist to the client device. The client device can determine a delay duration amount of time that it will continue playing the first media content item before skipping to a media content item from the updated playlist. This delay duration is determined such that the entire break can be filled with media content without any dead air or clipped media content.

Panguluri (us 2015/0334170) discloses method includes determining that a resume event occurred. The resume event causes a client device to resume playout of personalized news programming after the client device plays out at least a portion of a first personalized news program. The method further includes, in response to determining that the resume event occurred, determining a remainder duration representing a duration of the first personalized news program less an elapsed duration between (i) a start time when the client device initiated playout of the first personalized news program and (ii) a resume time when the resume event occurred. The method further includes using the determined remainder duration to generate a playlist of a second personalized news program having a duration that is less than the duration of the first personalized news program. The method further includes transmitting the generated playlist to the client device.

Klapppert et al (us 2014/0281973) discloses methods and systems are described for generating and updating media playlists in response to playback alteration operations performed by a user. For example, a media guidance application may generate a media playlist accessible during a set time period (e.g., from 7:00 PM to 8:00 PM), which has a one hour play length. If a playback alteration operation (e.g., a pause or fast-forward operation) occurs during the playback of the media playlist, the media guidance application updates (e.g., by adding or removing content) the media playlist such that the media playlist has a play length that concludes by the end of the set time period (e.g., 8:00 PM).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452